Mr. Justice Milburn:
I concur in the judgment of reversal, and with the conclusions and reasoning of the Chief Justice as to all matters except as to the premiums. There seems to be no contention between the parties as to the district court’s finding that the plaintiff was entitled h> a credit for unearned premiums or “bonus,” but as to its correctness I am not sure. If the company had failed to do its part of the contract, or if it had agreed to let the plaintiff pay up before the end of the life of the concern, then we should have a different case from the one at bar; but when the borrower gives a bonus for the use of the money, to be paid back in installments during a term limited, as he contemplates, by the life of the association, I cannot see why, at the end of such life, he should have a special credit upon his mortgage debt for any alleged unearned part of the bonus. In the auction sale of the money to. the borrower, he, knowing the term of the company’s life, made his bid proportionately large or small. I do not- see how he can get any credit for any alleged unearned part, except indirectly,, and so far as all the bonus went to swell the value of his stock with all the other stock, the value of the stock going to wipe-out his mortgages.